USCA11 Case: 22-11701      Date Filed: 10/31/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11701
                   Non-Argument Calendar
                   ____________________

NIKII RAMCHANDANI,
                                              Plaintiff-Appellant,
versus
SUNIT SANGHRAJKA,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 6:22-cv-00330-CEM-DCI
                   ____________________
USCA11 Case: 22-11701         Date Filed: 10/31/2022      Page: 2 of 5




2                       Opinion of the Court                  22-11701


Before JILL PRYOR, BRANCH, and MARCUS, Circuit Judges.
PER CURIAM:
       Nikii Ramchandani, proceeding pro se, appeals from the dis-
trict court’s dismissal of her complaint alleging that Sunit
Sanghrajka, her former landlord, committed abuse of process by
evicting her frozen yogurt franchise store out of the space she had
leased from him. Ramchandani makes several new arguments on
appeal but does not argue that the district court abused its discre-
tion when it dismissed her complaint for failure to comply with the
court’s order and local rules. After thorough review, we affirm.
        We ordinarily review a district court’s dismissal for failure
to comply with rules of the court for abuse of discretion. Zocaras
v. Castro, 465 F.3d 479, 483 (11th Cir. 2006). “Discretion means the
district court has a range of choice, and . . . its decision will not be
disturbed as long as it stays within that range and is not influenced
by any mistake of law.” Id. (quotation omitted). “While dismissal
is an extraordinary remedy, dismissal upon disregard of an order,
especially where the litigant has been forewarned, generally is not
an abuse of discretion.” Moon v. Newsome, 863 F.2d 835, 837 (11th
Cir. 1989). Moreover, “[w]hen an appellant fails to challenge
properly on appeal one of the grounds on which the district court
based its judgment, she is deemed to have abandoned any chal-
lenge of that ground, and it follows that the judgment is due to be
affirmed.” Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680
(11th Cir. 2014). Additionally, “[a]rguments raised for the first time
USCA11 Case: 22-11701         Date Filed: 10/31/2022     Page: 3 of 5




22-11701                Opinion of the Court                         3

on appeal are not properly before this Court.” Hurley v. Moore,
233 F.3d 1295, 1297 (11th Cir. 2000).
       Pro se pleadings are held to a less stringent standard than
formal pleadings drafted by lawyers and will be liberally construed.
Campbell v. Air Jam. Ltd., 760 F.3d 1165, 1168 (11th Cir. 2014).
Nevertheless, pro se litigants are required to comply with applica-
ble procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th
Cir. 2007). Further, the leniency afforded pro se litigants “does not
give a court license to serve as de facto counsel for a party, or to
rewrite an otherwise deficient pleading in order to sustain an ac-
tion.” Campbell, 760 F.3d at 1168–69.
        Under Federal Rule of Civil Procedure 41(b), a district court
may dismiss a claim if the plaintiff fails to comply with a court or-
der. Fed. R. Civ. P. 41(b); Betty K Agencies, Ltd. v. M/V Monada,
432 F.3d 1333, 1337 (11th Cir. 2005). A district court may also dis-
miss a claim sua sponte based on its inherent power to manage its
docket. Betty K, 432 F.3d at 1337. However, the discretion af-
forded under Rule 41(b) is not unlimited, and a district court may
only dismiss a case with prejudice as a last resort in exceptional cir-
cumstances. Zocaras, 465 F.3d at 483. A dismissal without preju-
dice is tantamount to a dismissal with prejudice when the dismissal
has the effect of precluding a plaintiff from refiling her claim due to
the running of the statute of limitations. Mickles v. Country Club
Inc., 887 F.3d 1270, 1280 (11th Cir. 2018).
      The Middle District of Florida’s local rules provide that each
party shall file a disclosure statement. M.D. Fla. L.R. 3.03(a).
USCA11 Case: 22-11701         Date Filed: 10/31/2022    Page: 4 of 5




4                      Opinion of the Court                 22-11701

Additionally, lead counsel must promptly file a “Notice of a Related
Action” form. M.D. Fla. L.R. 1.07(c).
       Here, the district court did not abuse its discretion when it
dismissed Ramchandani’s complaint without prejudice. For start-
ers, the court was within its authority to dismiss the complaint for
failure to comply with its local rules. See Fed. R. Civ. P. 41(b);
Betty K, 432 F.3d at 1337. This is especially the case since Ram-
chandani was forewarned by the district court that failure to com-
ply with the court’s local rules might result in dismissal. Moon, 863
F.2d at 837. Indeed, the district court issued an order expressly re-
quiring Ramchandani to file a Notice of Pendency of Other Actions
and a Corporate Disclosure Statement, in compliance with the dis-
trict court’s local rules, and advised the parties that “[f]ailure to
comply with ANY Local Rules or Court Orders may result in the
imposition of sanctions including, but not limited to, the dismissal
of this action or entry of default without further notice.” Never-
theless, Ramchandani never responded to the court’s order. More-
over, under our case law, Ramchandani’s pro se status did not ex-
cuse her from complying with the court’s order or local rules. See
Albra, 490 F.3d at 829. And to the extent the district court’s dismis-
sal was improper because it was tantamount to a dismissal with
prejudice -- now that Ramchandani is precluded from refiling her
complaint within the statute of limitations -- she has abandoned
this argument by failing to raise it on appeal. See Mickles, 887 F.3d
at 1280; Sapuppo, 739 F.3d at 680.
USCA11 Case: 22-11701        Date Filed: 10/31/2022     Page: 5 of 5




22-11701               Opinion of the Court                        5

        As for the other arguments made in Ramchandani’s brief --
which address only the merits of her claim -- she raised them for
the first time on appeal, so they are not properly before us. Hurley,
233 F.3d at 1297. Nor need we address Ramchandani’s requests for
a new judge and counsel because remand is not warranted in this
case. Accordingly, we affirm.
      AFFIRMED.